UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6339



RASHAD DWAYNE VICK,

                                             Petitioner - Appellant,

          versus


WARDEN, Wallens Ridge Correctional Center,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-03-1441-AM)


Submitted:   May 27, 2004                    Decided:   June 4, 2004


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rashad Dwayne Vick, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Rashad Dwayne Vick, a state prisoner, seeks to appeal the

district court’s order denying relief on his petition filed under

28 U.S.C. § 2254 (2000).           The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).            A certificate of appealability will

not   issue    absent   “a    substantial      showing    of   the   denial       of   a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).          A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.       See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).             We have independently reviewed

the record and conclude that Vick has not made the requisite

showing.      Accordingly, we deny a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts   and    legal    contentions     are    adequately      presented     in    the

materials     before    the    court   and     argument    would     not    aid    the

decisional process.

                                                                           DISMISSED




                                       - 2 -